IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


ESTATE OF ASHLEY NICHOLE          : No. 78 MAL 2016
BOUHER, JENNIFER S. BOUHER AND    :
RICHARD A. BOUHER                 : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
             v.                   :
                                  :
GIFTWARES CO., INC., CONSOLIDATED :
RAIL CORPORATION PENNSYLVANIA     :
LINES, LLC., BARRY DICKMAN, GREGG :
DICKMAN, MITCHELL DICKMAN,        :
GIFTWARES ASSOC., NORFOLK         :
SOUTHERN RAILWAY COMPANY,         :
ROYERSFORD BOROUGH AND            :
PATRICK J. SULLIVAN               :
                                  :
                                  :
PETITION OF: GIFTWARES CO., INC., :
CONSOLIDATED RAIL CORPORATION     :
PENNSYLVANIA LINES, LLC., BARRY   :
DICKMAN, GREGG DICKMAN,           :
MITCHELL DICKMAN, GIFTWARES       :
ASSOC., NORFOLK SOUTHERN          :
RAILWAY COMPANY                   :
                                  :
                                  :


                                      ORDER



PER CURIAM

       AND NOW, this 22nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Donohue and Justice Wecht did not participate in the consideration or

decision of this matter.